Whiteield, O. J.,
delivered tbe opinion of tbe court.
Tbis conviction rests almost exclusively upon tbe testimony of Nay Boykin. Tbe testimony of that witness on tbe trial in tbe circuit court is so overwhelmingly contradicted by bis own previous testimony, taken down in writing at tbe coroner’s inquest, and by tbe testimony of George Anderson, Mr. 0. L. Swords, Joe Homberger, John Biancbi, and others, as to make it gravely questionable whether tbis court should not set aside tbis verdict on that ground alone, as utterly unwarranted by tbe testimony. We prefer, however, to rest the judgment of reversal in tbis case upon the ground that the newly discovered testimony of Leota-Johnson was most vital and material to a just decision of tbis case. Tbe application for a new trial on the ground of tbis newly discovered evidence conformed strictly, in all respects, to tbe requirements touching such applications, and tbe testimony being, as stated, of tbe most vital character, it was error, and fatal error, to overrule tbe motion for tbe new trial.
Nor tbis error, tbe judgment is reversed, and tbe cause remanded. Reversed.